Fourth Court of Appeals
                               San Antonio, Texas
                                     March 17, 2020

                                  No. 04-19-00718-CV

                                VR PARTNERS I, L.P.,
                                     Appellant

                                            v.

                MIDTEX OIL, L.P. and Juniper Ventures of Texas, LLC,
                                    Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 19-0448-CV-C
                         Honorable William Old, Judge Presiding


                                     ORDER
    The Appellees’ Unopposed Motion for Leave to File Post Submission Brief is hereby
GRANTED.

      It is so ORDERED on March 17, 2020.

                                                               PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ
             Clerk of Court